DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-11, 13-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP 2017-122608, examiner uses machine translation, hereinafter Harada) in view of Xu (CN 107039298, examiner uses machine translation, hereinafter Xu).

Re claim 1 Harada discloses in Fig 1 & 2 a transfer device(7) for a chip(5), comprising:
a collecting tube(tube of 7), having a first end(end connected to 8) and a second end(end connected to 21) disposed oppositely, wherein the collecting tube(tube of 7) comprises a collecting opening(8) and a storage tube(22), and the collecting opening(8) is connected to the storage tube(22), and the collecting opening(8) is disposed at the first end(end connected to 8);
a driving device(21) disposed at the second end(end connected to 21), and the driving device(21) is configured to provide a driving force (suction)[0025] ;
wherein the driving device(21) is configured to provide the driving force (suction)[0025] to pick up the device (5) from the collecting opening(8) into the storage tube(22) so that the storage tube(22) is able to store and stack at least two chips(5) (The defective chip 5 collected in the suction nozzle 8 can be collected in the recovery box 22, one chip is in 22 and one more chip is in 8 to be stored in 22 in Fig 2)[0025].

Harada does not specifically discloses a micro light-emitting diode (micro LED)

Xu discloses a micro light-emitting diode (micro LED)  [pg1, para3 Xu]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Xu to the teachings of Harada in order to have to provide a micro-component transfer device with a test circuit that can simultaneously test micro-components during transfer to eliminate unacceptable micro-components [pg1, para6 Xu]


Re claim 3 Harada and Xu disclose the transfer device(7) according to claim 1, further comprising a laser peeling device(9)[0023,0027]  for peeling the micro LED(micro LED)[pg1, para3 of Xu] from a temporary substrate(2)[0027] .

A laser peeling device for a peeling device process would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.

Re claim 4 Harada and Xu disclose the transfer device(7) according to claim 1, wherein the collecting tube(tube of 7) is formed with any one of a cylindrical chamber, a rectangular chamber, a triangular chamber, a diamond chamber, and a polygonal chamber(cylindrical, see Fig 2).

Re claim 5 Harada and Xu disclose the transfer device(7) according to claim 1, wherein a material of the collecting tube(tube of 7) is any one of polyimide plastic, polyethylene plastic, polyethylene terephthalate plastic, glass, quartz, and metal (polyimide)[pg2, para1 of Xu].

Re claim 7 Harada and Xu disclose the transfer device(7) according to claim 1, wherein the driving device(21) comprises a processor(personal computer 15)[0030 of Harada] and a power mechanism (10)[0029], and the processor receives a processing signal to control the power mechanism to generate power (stage 10 may be driven by 15)[0029].


Re claim 8 Harada discloses in Fig 1 & 2 a transfer method for a chip(5), comprising:
picking up the chip(5) from a temporary substrate(2)[0027]  by a transfer device(7) for a chip(5), wherein the transfer device(7) for the chip(5) comprises a collecting tube(tube of 7) and a driving device(21), and the collecting tube(tube of 7) has a first end(end connected to 8) and a second end(end connected to 21) disposed oppositely, and the collecting tube(tube of 7) comprises a collecting opening(8) and a storage tube(22), and the collecting opening(8) is connected to the storage tube(22), and the collecting opening(8) is disposed at the first end(end connected to 8), and the driving device(21) is disposed at the second end(end connected to 21), and the driving device(21) is configured to provide a driving force (suction)[0025] , and the driving device(21) is configured to provide the driving force (suction)[0025]  to pick up a chip(5) from the collecting opening(8) into the storage tube(22) so that the storage tube(22) is able to store and stack at least two chip(5)s (The defective chip 5 collected in the suction nozzle 8 can be collected in the recovery box 22, one chip is in 22 and one more chip is in 8 to be stored in 22 in Fig 2)[0025];
storing the chip(5) in the collecting tube(tube of 7, see Fig 2) of the transfer device(7) for the chip(5); and transferring the chip(5) in the collecting tube(tube of 7) onto a target substrate (Under broadest reasonable interpretation, the term “target substrate” presently considered to be met by the base of 22 since a substrate may be one layer underneath another layer that provides support and since the base of 22 provides the surface of which something is deposited on it, the base of 22 may be interpreted as a ‘target substrate’).

Harada does not specifically discloses a micro light-emitting diode (micro LED)

Xu discloses a micro light-emitting diode (micro LED)  [pg1, para3 Xu]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Xu to the teachings of Harada in order to have to provide a micro-component transfer device with a test circuit that can simultaneously test micro-components during transfer to eliminate unacceptable micro-components [pg1, para6 Xu]


Re claim 9 Harada and Xu disclose the transfer method according to claim 8, wherein picking up the micro LED(micro LED)[pg1, para3 of Xu] from the temporary substrate(2)[0027]  by the transfer device(7) for the micro LED(micro LED)[pg1, para3 of Xu] comprises:
providing driving force (suction)[0025]  by the driving device(21) to pick up the micro LED(micro LED)[pg1, para3 of Xu] from the temporary substrate(2)[0027] , wherein the driving force (suction)[0025]  is any one of vacuum force (vacuum)[0024 of Harada], electromagnetic force, electrostatic force, and capillary force generated when the driving device(21) is full with liquid.

Re claim 10 Harada and Xu disclose the transfer method according to claim 8, wherein picking up the micro LED(micro LED)[pg1, para3 of Xu] from the temporary substrate(2)[0027]  by the transfer device(7) for the micro LED(micro LED)[pg1, para3 of Xu] comprises:
peeling the micro LED(micro LED)[pg1, para3 of Xu] from the temporary substrate(2)[0027] ; and
picking up the micro LED(micro LED)[pg1, para3 of Xu] peeled[0027 of Harada] from the temporary substrate(2)[0027]  by the transfer device(7) for the micro LED(micro LED)[pg1, para3 of Xu].

Re claim 11 Harada and Xu disclose the transfer method according to claim 8, wherein before picking up the micro LED(micro LED)[pg1, para3 of Xu] from the temporary substrate(2)[0027]  by the transfer device(7) for the micro LED(micro LED)[pg1, para3 of Xu], further comprising:
detecting whether the micro LED(micro LED)[pg1, para3 of Xu] is qualified (defect has been detected is removed)[0002 of Harada]; and
if the micro LED(micro LED)[pg1, para3 of Xu] is non-qualified, the non-qualified micro LED(micro LED)[pg1, para3 of Xu] is transferred to a storage area by the transfer device(7) for the micro LED(micro LED)[pg1, para3 of Xu].


Re claim 13 Harada and Xu disclose the transfer method according to claim 8, further comprising a laser peeling device(9)[0023,0027]  for peeling the micro LED(micro LED)[pg1, para3 of Xu] from a temporary substrate(2)[0027] .

A laser peeling device for a peeling device process would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.

Re claim 14 Harada and Xu disclose the transfer method according to claim 8, wherein the collecting tube(tube of 7) is formed with any one of a cylindrical chamber, a rectangular chamber, a triangular chamber, a diamond chamber, and a polygonal chamber(cylindrical, see Fig 2).

Re claim 15 Harada discloses in Fig 1 & 2 a display device, comprising a transfer device(7) for a chip (5), wherein the transfer device(7) for the chip(5) comprises a collecting tube(tube of 7) and a driving device(21), and the collecting tube(tube of 7) has a first end(end connected to 8) and a second end(end connected to 21) disposed oppositely, and the collecting tube(tube of 7) comprises a collecting opening(8) and a storage tube(22), and the collecting opening(8) is connected to the storage tube(22), and the collecting opening(8) is disposed at the first end(end connected to 8), and the driving device(21) is disposed at the second end(end connected to 21), and the driving device(21) is configured to provide a driving force (suction)[0025] , and the driving device(21) is configured to provide the driving force (suction)[0025]  to pick up a chip(5) from the collecting opening(8) into the storage tube(22) so that the storage tube(22) is able to store and stack at least two chip(5)s(The defective chip 5 collected in the suction nozzle 8 can be collected in the recovery box 22, one chip is in 22 and one more chip is in 8 to be stored in 22 in Fig 2)[0025].

Harada does not specifically discloses a micro light-emitting diode (micro LED)

Xu discloses a micro light-emitting diode (micro LED)[pg1, para3 Xu]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Xu to the teachings of Harada in order to have to provide a micro-component transfer device with a test circuit that can simultaneously test micro-components during transfer to eliminate unacceptable micro-components [pg1, para6 Xu]


Re claim 17 Harada and Xu disclose the display device according to claim 15, further comprising a laser peeling device(9)[0023,0027]  for peeling the micro LED(micro LED)[pg1, para3 of Xu] from a temporary substrate(2)[0027] .

A laser peeling device for a peeling device process would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.

Re claim 18 Harada and Xu disclose the display device according to claim 15, wherein the collecting tube(tube of 7) is formed with any one of a cylindrical chamber, a rectangular chamber, a triangular chamber, a diamond chamber, and a polygonal chamber (cylindrical, see Fig 2).

Re claim 19 Harada and Xu disclose the display device according to claim 15, wherein a material of the collecting tube(tube of 7) is any one of polyimide plastic, polyethylene plastic, polyethylene terephthalate plastic, glass, quartz, and metal (polyimide)[pg2, para1 of Xu].




Claims 2, 6, 12, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP 2017-122608, examiner uses machine translation, hereinafter Harada) and Xu in view of Liu (CN 210050592, examiner uses machine translation, hereinafter Liu).

Re claim 2 Harada and Xu disclose the transfer device(7) according to claim 1, 

Harada and Xu do not disclose wherein the collecting tube(tube of 7) comprises at least two or more the collecting tube(tube of 7)s connected to the driving device(21), and the collecting tube(tube of 7)s are detachably connected to the driving device(21), and the storage tube(22) comprises at least two sub- connecting tubes, and the sub-connecting tubes are detachably connected.

Liu discloses in Fig 1 wherein the collecting tube comprises at least two or more the collecting tubes (two sets of the rectangular tubes are installed)[pg 2, para 5], and the collecting tubes are detachably connected (movably connected) [pg 2, para 5]  , and the storage tube(2) comprises at least two sub- connecting tubes (left/right 7), and the sub-connecting tubes are detachably connected(clamping) [pg 3, para 3].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Liu to the teachings of Harada in order to only need to attach the chip to the lead frame during the placement process, and no longer need to coat the lead frame, which greatly simplifies the process [pg 2 para 2 of Liu]. In doing so, wherein the collecting tube comprises at least two or more the collecting tubes (two sets of the rectangular tubes are installed)[pg 2, para 5] connected to the driving device(21 of Harada), and the collecting tube(tube of 7)s are detachably connected (movably connected) [pg 2, para 5]  to the driving device(21 of Harada), 


Re claim 6 Harada and Xu and Liu disclose the transfer device(7) according to claim 2, wherein the collecting tube(tube of 7) and the driving device(21) are connected by screwing or latching(since clamping is a form of holding things together this may be interpreted as latching) [pg 3, para 3].

Re claim 12 Harada and Xu disclose the transfer method according to claim 8, 

Harada and Xu do not disclose wherein the collecting tube(tube of 7) comprises at least two or more the collecting tube(tube of 7)s connected to the driving device(21), and the collecting tube(tube of 7)s are detachably connected to the driving device(21), and the storage tube(22) comprises at least two sub- connecting tubes, and the sub-connecting tubes are detachably connected.

Liu discloses in Fig 1 wherein the collecting tube comprises at least two or more the collecting tubes (two sets of the rectangular tubes are installed)[pg 2, para 5], and the collecting tubes are detachably connected(movably connected) [pg 2, para 5], and the storage tube(22) comprises at least two sub- connecting tubes(left/right 7), and the sub-connecting tubes are detachably connected(clamping) [pg 3, para 3].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Liu to the teachings of Harada in order to only need to attach the chip to the lead frame during the placement process, and no longer need to coat the lead frame, which greatly simplifies the process [pg 2 para 2 of Liu]. In doing so, wherein the collecting tube comprises at least two or more the collecting tubes (two sets of the rectangular tubes are installed)[pg 2, para 5] connected to the driving device(21 of Harada), and the collecting tubes are detachably connected(movably connected) [pg 2, para 5] to the driving device(21 of Harada)


Re claim 16 Harada and Xu disclose the display device according to claim 15, 

Harada and Xu do not disclose wherein the collecting tube(tube of 7) comprises at least two or more the collecting tube(tube of 7)s connected to the driving device(21), and the collecting tube(tube of 7)s are detachably connected to the driving device(21), and the storage tube(22) comprises at least two sub- connecting tubes, and the sub-connecting tubes are detachably connected.

Liu discloses in Fig 1 wherein the collecting tube comprises at least two or more the collecting tubes (two sets of the rectangular tubes are installed)[pg 2, para 5], and the collecting tube(tube of 7)s are detachably connected (movably connected) [pg 2, para 5]  , and the storage tube(2) comprises at least two sub- connecting tubes(left/right 7), and the sub-connecting tubes are detachably connected(clamping) [pg 3, para 3]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Liu to the teachings of Harada in order to only need to attach the chip to the lead frame during the placement process, and no longer need to coat the lead frame, which greatly simplifies the process [pg 2 para 2 of Liu]. In doing so, wherein the collecting tube comprises at least two or more the collecting tubes (two sets of the rectangular tubes are installed)[pg 2, para 5] connected to the driving device(21 of Harada), and the collecting tube(tube of 7)s are detachably connected (movably connected) [pg 2, para 5]  to the driving device(21 of Harada)


Re claim 20 Harada and Xu disclose the display device according to claim 16, wherein the collecting tube(tube of 7) and the driving device(21) are connected by screwing or latching(since clamping is a form of holding things together this may be interpreted as latching) [pg 3, para 3]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819